UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4942



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RAUL GONZALEZ PEREZ, a/k/a Mula,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:06-cr-00381-JRS-2)


Submitted:   July 2, 2008                  Decided:   July 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel P. Simpson V, MONTGOMERY & SIMPSON, LLP, Richmond, Virginia,
for Appellant.   Olivia N. Hawkins, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            On October 18, 2006, Raul Gonzalez Perez was charged in

a four count indictment with: (1) conspiracy to distribute 500

grams or more of a mixture containing a detectable amount of

cocaine and 50 grams or more of a mixture containing a detectable

amount of methamphetamine, in violation of 21 U.S.C. § 846 (2000)

(Count One); (2) distribution of methamphetamine, in violation of

21   U.S.C.A.    §    841    (West    2000    &     Supp.   2007)   (Count   Two);

(3) distribution of cocaine, in violation of 21 U.S.C. § 841 (Count

Three);    and       (4)    distribution       of    50     grams   or   more   of

methamphetamine, in violation of 21 U.S.C. § 841.                   Perez entered

into a plea agreement with the Government, in which he agreed to

plead guilty to Count One of the indictment, and the Government

agreed to dismiss the remaining counts.

            Perez appeared for sentencing on September 12, 2007. The

district court sentenced Perez to 87 months’ imprisonment, which

was the bottom of Perez’s advisory guidelines range.                 Perez timely

noted     his    appeal      and     has     filed     a    brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967).                  In his Anders brief,

Perez does not identify any potential issues for appeal.1                       We

affirm.




      1
        Perez has elected not to file a pro se supplemental brief.

                                       - 2 -
           On May 31, 2007, Perez appeared before a magistrate judge

for a Rule 11 hearing.2     The magistrate judge conducted a thorough

Rule 11 hearing.     The magistrate judge ensured that Perez’s plea

was knowing and voluntary, that Perez was aware of the maximum

possibly penalty for Count One, that Perez was aware of the various

trial rights waived by his plea, and that a factual basis existed

to support his plea.        The magistrate judge also reviewed the

relevant portions of Perez’s plea agreement with him, including a

stipulated statement of facts that indicated Perez conspired with

another to sell 12.2 grams of methamphetamine on October 4, 2006,

and one kilogram of cocaine and one pound of methamphetamine on

October 5, 2006.

           At sentencing, the district court properly calculated

Perez’s advisory guidelines range.         The court then heard argument

from defense counsel who requested the court impose a sentence at

the bottom of Perez’s advisory guidelines.           After hearing Perez’s

allocution, the district court sentenced Perez to 87 months’

imprisonment.     Finally, the record indicates that the district

court was aware of its authority to impose a sentence outside the

advisory     guidelines   range   but   found   no    basis   justifying   a

departure.




     2
      Perez specifically waived his right to have his Rule 11
hearing conducted by a district court judge.

                                   - 3 -
            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.           We

therefore   affirm   the   district   court’s   judgment.   This   court

requires that counsel inform Perez, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Perez requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Perez.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 4 -